Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO THE CREDIT AGREEMENT

 

FOURTH AMENDMENT (this “Amendment”), dated as of May 11, 2012, to the Credit
Agreement dated as of December 10, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Thompson Creek Metals Company Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent  (in such
capacity, the “Administrative Agent”), and the other agents party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement as set forth herein; and

 

WHEREAS, the Required Lenders are willing to agree to such amendments and other
matters, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS.

 

1.1           Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.

 

SECTION 2.           AMENDMENTS.

 

(a)           Amendment to Section 1 of the Credit Agreement.

 

(i)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following terms in proper alphabetical order:

 

“2012 Convertible Equity”: up to 10,000,000 Tangible Equity Units (or tMEDs),
each such tMED consisting of (1) an amortizing note, each of which will have an
initial principal amount of $4.075312, issued by the Borrower pursuant to the
2012 Convertible Equity Indenture and (2) a pre-paid stock purchase contract
(each, a “Purchase Contract”) issued pursuant to the 2012 Convertible Equity
Purchase Contract Agreement.

 

“2012 Convertible Equity Documents”: the 2012 Convertible Equity Indenture, the
2012 Convertible Equity Purchase Contract Agreement and all other instruments,
agreements and other documents evidencing or governing the 2012 Convertible
Equity or providing for any other right in respect thereof.

 

“2012 Convertible Equity Indenture”:  the third supplemental indenture, dated
May 11, 2012, to the indenture, dated May 11, 2012, between the Borrower and the
2012 Convertible Equity Trustee.

 

--------------------------------------------------------------------------------


 

“2012 Convertible Equity Purchase Contract Agreement”:  the Purchase Contract
Agreement, dated May 11, 2012, among the Borrower, Wells Fargo Bank, National
Association, as purchase contract agent, the 2012 Convertible Equity Trustee and
the other parties thereto.

 

“2012 Convertible Equity Trustee”:  Wells Fargo Bank, National Association.

 

“2012 Notes”: the 12.5% senior unsecured notes due 2019.

 

“2012 Notes Documents”: the 2012 Notes Indenture and all other instruments,
agreements and other documents evidencing or governing the 2012 Notes or
providing for any other right in respect thereof.

 

“2012 Notes Indenture”:  the Indenture, dated as of May 11, 2012, among the
Borrower, as issuer and the 2012 Notes Trustee.

 

“2012 Notes Trustee”:  Wells Fargo Bank, National Association.

 

“Consolidated Secured Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Secured Total Debt on such day to (b) Consolidated
EBITDA for such period.

 

“Consolidated Secured Total Debt”: Consolidated Total Debt as of such date
secured by a Lien.

 

“Fourth Amendment”: the Fourth Amendment to this Agreement, dated as of May 11,
2012.

 

“Fourth Amendment Effective Date”: the date on which each of the conditions to
the effectiveness of the Fourth Amendment have been satisfied, in accordance
with the terms of Section 3 thereof, which date is May 11, 2012.

 

“Purchase Contract”:  as defined in the definition of 2012 Convertible Equity.

 

(ii)           The definitions of  “Consolidated Interest Expense”, “Swap
Agreement” and “Test Period” in Section 1.1 of the Credit agreement are hereby
amended by replacing such definitions in their entirety with the following:

 

“Consolidated Interest Expense”:  for any period, net interest expense
(including that attributable to Capital Lease Obligations and imputed interest
expense, if any, related to the obligations of the Borrower and Terrane Metals
Corp. under the Royal Gold Purchase Agreement and other similar arrangements but
excluding capitalized interest in connection with the Royal Gold Purchase
Agreement and net of interest income) of the Borrower and its Subsidiaries
(other than Non-Core Subsidiaries) for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (other than
Non-Core Subsidiaries) (including all commissions, discounts and other fees and
charges owed

 

2

--------------------------------------------------------------------------------


 

with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP) but excluding the
amortization of deferred financing costs associated with this Agreement, the
2011 Notes, the 2012 Notes and the 2012 Convertible Equity.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that none of the following shall
be a “Swap Agreement” (i) phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of its Subsidiaries, (ii) any
Purchase Contract or (iii) the 2012 Convertible Equity Purchase Contract
Agreement, and, in the case of clauses (ii) and (iii) above, (x) any
refinancings, refundings, renewals or extensions thereof permitted by
Section 7.2(n)(ii) and (y) any similar documentation in connection with
Indebtedness permitted pursuant to Section 7.2(n)(iii).

 

“Test Period”: as of any date of determination under Section 7.1, the four
consecutive fiscal quarters of the Borrower most recently ended.

 

(b)           Amendment to Section 5.2(c) of the Credit Agreement. 
Section 5.2(c) of the Credit Agreement is hereby deleted in its entirety.

 

Amendment to Section 7.1 of the Credit Agreement.  Section 7.1 of the Credit
Agreement is hereby amended by replacing such section in its entirety with the
following:

 

(a) Permit the Consolidated Leverage Ratio as at the last day of any Test Period
ending on any date set forth below to be greater than the ratio set forth below
opposite such date:

 

Test Period Ending

 

Ratio

March 31, 2012

 

3.50 to 1.00

March 31, 2014 and thereafter

 

3.00 to 1.00

 

(b) Permit the Consolidated Interest Coverage Ratio as at the last day of any
Test Period ending on any date set forth below to be less than the ratio set
forth below opposite such date:

 

Test Period Ending

 

Ratio

 

March 31, 2012

 

3.00 to 1.00

 

March 31, 2014 and thereafter

 

3.00 to 1.00

 

 

3

--------------------------------------------------------------------------------


 

(c) Consolidated Secured Leverage Ratio.  Permit the Consolidated Secured
Leverage Ratio as at the last day of any Test Period ending on any date set
forth below to be greater than the ratio set forth below opposite such date:

 

Test Period Ending

 

Ratio

 

June 30, 2012 and thereafter until and including December 31, 2013

 

3.00 to 1.00

 

 

(d) Minimum Liquidity.

 

(i)            At the last day of each fiscal quarter following the Fourth
Amendment Effective Date and ending on the Endako Completion Date, permit the
Consolidated Borrowing Liquidity to be less than $100,000,000.

 

(ii)           At the last day of each fiscal quarter following the Endako
Completion Date and ending on the Mt. Milligan Completion Date, permit the
Consolidated Borrowing Liquidity to be less than $75,000,000.

 

(c)           Amendment to Section 7.2 of the Credit Agreement.  Sections
7.2(n) and 7.2(o) of the Credit Agreement are hereby amended by replacing such
sections in their entirety with the following:

 

(n) (i) unsecured Indebtedness of Loan Parties under the 2012 Notes Documents in
an aggregate principal amount not to exceed $200,000,000 and any refinancings,
refundings, renewals or extensions of the foregoing (provided that such
refinancing, refunding, renewal or extension shall not (A) shorten the maturity
of the principal amount thereof, (B) shorten the weighted average life to
maturity thereof, (C) be guaranteed by any Subsidiaries of any Credit Party
other than the Guarantors (and no Subsidiary of any Loan Party (other than any
Guarantor) shall otherwise be an obligor with respect thereto) or (D) increase
the principal amount thereof in excess of the amount permitted under this clause
(n)(i)), (ii) Indebtedness under the 2012 Convertible Equity Documents the gross
proceeds from which shall not exceed an aggregate amount of $250,000,000 and any
refinancings, refundings, renewals or extensions of the foregoing (provided that
such refinancing, refunding, renewal or extension shall not (A) shorten the
maturity of the principal amount thereof, (B) shorten the weighted average life
to maturity thereof, (C) be guaranteed by any Subsidiaries that are not already
guarantors thereof, (D) provide for mandatory cash redemption or sinking fund
provisions thereof (other than cash in lieu of fractional shares), (E) have
covenants, events of default, guarantees or other terms of which (other than
pricing) taken as a whole, are more restrictive to the Borrower and its
Subsidiaries than those in the 2012 Convertible Equity Documents or (F) increase
the principal amount thereof in excess of the amount permitted under this clause
(n)(ii)) and (iii) Indebtedness in the form of securities under any
documentation substantially similar to the 2012 Convertible Equity Documents
(other than pricing) and any refinancings, refundings, renewals or extensions of
the foregoing (provided that such refinancing, refunding, renewal or extension
shall not (A) shorten the maturity of the principal amount thereof, (B) shorten
the weighted average life to maturity thereof, (C) be guaranteed by any
Subsidiaries that are not already guarantors thereof, (D) provide for mandatory
cash redemption or sinking fund provisions thereof (other than cash in lieu of
fractional shares), (E) have covenants, events of default, guarantees or other
terms of which (other than pricing) taken as a whole, are more restrictive to
the Borrower and its Subsidiaries than those in the 2012 Convertible Equity
Documents or (F) increase the principal amount in excess of the amount permitted
under this clause (n)(iii)); provided that the gross proceeds from the issuance
(or issuances) of such securities shall not exceed an aggregate amount of
$250,000,000; and

 

4

--------------------------------------------------------------------------------


 

(o) unsecured Indebtedness of Loan Parties under the 2011 Notes Documents in an
aggregate principal amount not to exceed $350,000,000 and any refinancings,
refundings, renewals or extensions of the foregoing (provided that such
refinancing, refunding, renewal or extension shall not (A) shorten the maturity
of the principal amount thereof, (B) shorten the weighted average life to
maturity thereof, (C) be guaranteed by any Subsidiaries of any Credit Party
other than the Guarantors (and no Subsidiary of any Loan Party (other than any
Guarantor) shall otherwise be an obligor with respect thereto) or (D) increase
the principal amount thereof in excess of the amount permitted under this clause
(o)).

 

(d)           Amendment to Section 7.6 of the Credit Agreement.  Section 7.6 of
the Credit Agreement is hereby amended by (i) deleting the “and” at the end of
clause (c) thereof, (ii) replacing the “.” at the end of clause (d) thereof with
“;and” and (iii) adding the following clause (e):

 

(e) the Borrower may make cash payments in lieu of fractional shares in respect
of (i) the 2012 Convertible Equity (or any refinancings, refundings, renewals or
extensions thereof permitted by Section 7.2(n)(ii)) and (ii) any Indebtedness
permitted pursuant to Section 7.2(n)(iii).

 

(e)           Amendment to Section 7.17 of the Credit Agreement.  Section 7.17
of the Credit Agreement is hereby amended by deleting the clause in its entirety
and substituting in lieu thereof:

 

7.17         Amendments to Material Agreements.  Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of (i) the
2011 Notes Documents in any material respect that is adverse to the Lenders,
(ii) the 2012 Notes Documents in any material respect that is adverse to the
Lenders, (iii) the 2012 Convertible Equity Documents in any material respect
that is adverse to the Lenders, (iv) the Royal Gold Purchase Agreement and the
related security documents in any material respect that is adverse to the
Lenders, subject to the terms of the Royal Gold Intercreditor Agreement and
(v) the Endako Joint Venture Agreement in any material respect that is adverse
to the Lenders.

 

SECTION 3.           CONDITIONS PRECEDENT.  This Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

 

(a)           Execution and Delivery.  The Administrative Agent shall have
received counterparts of this Amendment duly executed by (i) the Borrower,
(ii) the Required Lenders and (iii) the Administrative Agent.

 

(b)           No Default.  Both prior to and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
on the Effective Date.

 

(c)           Representations and Warranties.  As of the Effective Date (both
prior to and after giving effect to this Amendment) all representations and
warranties contained in Section 4 shall be true and correct in all material
respects.

 

(d)           2012 Notes.  The Borrower shall have received at least
$200,000,000 (less any applicable upfront fees and original issue discount) in
gross cash proceeds from the issuance of the 2012 Notes on satisfactory terms
and the Administrative Agent shall have received true and correct copies of the
principal 2012 Notes Documents (it being understood and agreed that the terms
for the 2012 Notes that are consistent in all material respects with those
described in the Prospectus of the Borrower, dated May 7, 2012, are
satisfactory).

 

5

--------------------------------------------------------------------------------


 

(e)           2012 Convertible Equity.  The Borrower shall have received at
least $220,000,000 (less any applicable upfront fees and original issue
discount) in gross cash proceeds from the issuance of the 2012 Convertible
Equity on satisfactory terms and the Administrative Agent shall have received
true and correct copies of the principal 2012 Convertible Equity Documents (it
being understood and agreed that the terms for the 2012 Convertible Equity that
are consistent in all material respects with those described in the Prospectus
of the Borrower, dated May 7, 2012, are satisfactory).

 

(f)            Projections. The Lenders shall have received consolidated
forecasts of the consolidated income statement, balance sheet and cash flows,
after giving effect to the incurrence of the 2012 Notes and the 2012 Convertible
Equity, of Parent and its Subsidiaries for each fiscal year through fiscal year
2015.

 

(g)           Fees and Expenses.  The Administrative Agent shall have received
the fees and expenses required to be paid by the Borrower pursuant to Section 5
of this Amendment.

 

For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders that:

 

(a)           the representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Effective Date as if
made on and as of the Effective Date both prior to, and after giving effect to,
this Amendment, except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date;

 

(b)           both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Effective Date; and

 

(c)           after giving effect to the incurrence of the 2012 Notes and 2012
Convertible Equity, each Loan Party is Solvent.

 

SECTION 5.           FEES AND EXPENSES.  The Borrower agrees to pay (i) the
Administrative Agent for the account of each Lender that consents to this
Amendment on or prior to 5:00 p.m., New York time, May 11, 2012, a fee equal to
0.50% of such Lender’s Commitment on the Effective Date and (ii) all invoiced
fees and accrued expenses of the Administrative Agent, including without
limitation, the reasonable fees and expenses of legal counsel.

 

SECTION 6.           CONTINUING EFFECT.  Except as expressly amended, waived or
modified hereby, the Loan Documents shall continue to be and shall remain in
full force and effect in accordance with their respective terms.  This Amendment
shall not constitute an amendment, waiver or modification of any provision of
any Loan Document not expressly referred to herein and shall not be construed as
an amendment, waiver or

 

6

--------------------------------------------------------------------------------


 

modification of any action on the part of the Borrower or the other Loan Parties
that would require an amendment, waiver or consent of the Administrative Agent
or the Lenders except as expressly stated herein, or be construed to indicate
the willingness of the Administrative Agent or the Lenders to further amend,
waive or modify any provision of any Loan Document amended, waived or modified
hereby for any other period, circumstance or event.  Except as expressly
modified by this Amendment, the Credit Agreement and the other Loan Documents
are ratified and confirmed and are, and shall continue to be, in full force and
effect in accordance with their respective terms.  Except as expressly set forth
herein, each Lender and the Administrative Agent reserves all of its rights,
remedies, powers and privileges under the Credit Agreement, the other Loan
Documents, applicable law and/or equity.  Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.

 

SECTION 7.           CONSENT OF GUARANTORS.  Each of the Guarantors hereby
consents to this Amendment, and to the amendments and modifications to the
Credit Agreement pursuant hereto and acknowledges the effectiveness and
continuing validity of its obligations under or with respect to the Credit
Agreement and any Security Document, as applicable, and its liability for the
Obligations, pursuant to the terms thereof and that such obligations are without
defense, setoff and counterclaim.

 

SECTION 8.           GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.           SUCCESSORS AND ASSIGNS.  This Amendment shall be binding
upon and inure to the benefit of the Borrower, the other Loan Parties, the
Administrative Agent, the other Agents and the Lenders, and each of their
respective successors and assigns, and shall not inure to the benefit of any
third parties.  The execution and delivery of this Amendment by the Lenders
prior to the Effective Date shall be binding upon its successors and assigns and
shall be effective as to any Loans or Commitments assigned to it after such
execution and delivery.

 

SECTION 10.         ENTIRE AGREEMENT.  This Amendment, the Credit Agreement and
the other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Lenders, as applicable,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.

 

SECTION 11.         LOAN DOCUMENT.  This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

SECTION 12.         COUNTERPARTS.  This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

 

SECTION 13.         HEADINGS.  Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

By:

/s/ Pamela L. Saxton

 

 

Name: Pamela L. Saxton

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name: Brian Knapp

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Compass Bank, as Lender

 

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

 

Name: Joseph W. Nimmons

 

 

Title: Vice President

 

--------------------------------------------------------------------------------